MEMORANDUM OF DECISION.
Georgia M. appeals the order of the Superior Court (Cumberland County) dismissing for want of prosecution her appeal from the District Court judgment that, pursuant to 22 M.R.S.A. § 4055 (Supp.1982-1983), terminated her parental rights to three minor children. The District Court record was filed with the clerk of the Superior Court on January 6,1983. Under M.D. C.Civ.R. 75A(a), Georgia M. had 40 days (until February 15, 1983) within which to file her brief. Georgia M. never filed a brief in the Superior Court, never sought an enlargement of time within which to do so, and never offered any explanation for her delinquency. The Superior Court did not err when it on October 31, 1984, granted the Department of Human Services’ motion to dismiss her appeal. M.D.C.Civ.R. 75A(b); M.D.C.Civ.R. 73(a).
The entry is:
Judgment affirmed.
All concurring.